

Exhibit 10.21.3


AMENDMENT TO
MACY’S, INC. 401(k) RETIREMENT INVESTMENT PLAN
The Macy’s, Inc. 401(k) Retirement Investment Plan (the “Plan”) is hereby
amended, effective as of January 1, 2014 (and for the Plan’s plan years
beginning on and after that date) and in order to clarify certain provisions of
the Plan, in the following respects.
1.    Subsection 6.1.2 of the Plan is amended in its entirety to read as
follows.
6.1.2    In addition and also subject to the provisions of Subsection 6.1.3
below, Matching Contributions shall be made by the Employer for each Participant
who (i) is a non-qualified automatic contribution eligible collectively
bargained Participant (as defined in Subsection 5.1.7(g) above) for all or any
part of the subject Plan Year, (ii) makes any amount of Basic Savings
Contributions for the subject Plan Year (either affirmatively or under the
automatic contribution arrangement described in Subsection 5.1.8 above) as a
non-qualified automatic contribution eligible Participant, (iii) is a Covered
Employee on the last day of the subject Plan Year, and (iv) makes during the
subject Plan Year no withdrawal of Basic Savings Contributions for the subject
Plan Year from his or her Savings Account. The amount of the Matching
Contributions to be made by the Employer for the subject Plan Year with respect
to any such non-qualified automatic contribution eligible collectively bargained
Participant who is an old match Participant for such Plan Year (as such
Participant is determined under the provisions of paragraph (a) of this
Subsection 6.1.2) shall be equal to 10% of his or her Basic Savings
Contributions made for the subject Plan Year as a non-qualified automatic
contribution eligible Participant. The amount of the Matching Contributions to
be made by the Employer for the subject Plan Year with respect to any such
non-qualified automatic contribution eligible collectively bargained Participant
who is a new match Participant for such Plan Year (as such Participant is
determined under the provisions of paragraph (b) of this Subsection 6.1.2) shall
be equal to 50% of his or her Basic Savings Contributions made for the subject
Plan Year as a non-qualified automatic contribution eligible Participant.
For purposes of this Section 6.1.2, for any non-qualified automatic contribution
eligible collectively bargained Participant who is either an old match
Participant for such Plan Year or a new match Participant for such Plan Year,
“Basic Savings Contributions” means any of the Participant’s Savings
Contributions that occur during such Plan year and designated (or deemed to be
designated) by the Participant as Pre-Tax Savings Contributions and/or Roth
Elective Savings Contributions to the extent they do not exceed 5% of the
Participant’s Covered Compensation for such Plan Year.
(a)    Except as is provided in subparagraphs (1) and (2) of this paragraph (a),
for purposes of this Subsection 6.1.2 and all other provisions of the

1



--------------------------------------------------------------------------------



Plan, a non-qualified automatic contribution eligible Participant shall be
deemed to be an “old match Participant” for the subject Plan Year if, and only
if, he or she (i) was both a Participant and a Covered Employee on December 31,
2011 and (ii) was both a Participant and Covered Employee on the last day of
each Plan Year which began after December 31, 2011 and prior to the start of the
subject Plan Year.
(1)    The provisions of the first sentence of this paragraph (a) shall apply to
any non-qualified automatic contribution eligible Participant who is represented
by Local 1-S of the Retail, Wholesale, Department Store Workers Union, AFL-CIO
(for purposes of this subparagraph (1) and subparagraph (2) below, “Local 1-S”)
on the last day of the subject Plan Year, but only by first substituting “any
date that occurs in the period beginning December 31, 2011 and ending June 30,
2012” for each reference to “December 31, 2011” that appears in the first
sentence of this paragraph (a).
(2)    Further, the provisions of the first sentence of this paragraph (a) shall
apply to any other non-qualified automatic contribution eligible Participant
(that is, any non-qualified automatic contribution eligible Participant who is
not represented by Local 1-S) on the last day of the subject Plan Year but only
if and to the extent a collective bargaining agreement that then covers the
terms and conditions of his or her employment with the Employer calls for the
provisions of the first sentence of this paragraph (a) to apply to him or her
(as such provisions may be adjusted by the terms of such collective bargaining
agreement, in which case such collective bargaining agreement terms shall be
deemed incorporated herein by reference).
(b)    Also for purposes of this Subsection 6.1.2 and all other provisions of
the Plan, a non-qualified automatic contribution eligible Participant shall be
deemed to be a “new match Participant” for the subject Plan Year if, and only
if, he or she is not an old match Participant for the subject Plan Year (as
determined under the provisions of paragraph (a) of this Subsection 6.1.2).
2.    Subsection 7B.1.2 of the Plan is amended in its entirety to read as
follows.
7B.1.2    If, at any time after a Participant becomes a Covered Employee (either
initially or upon a rehire as a Covered Employee), the Participant has failed
(since he or she so became a Covered Employee upon such initial hire or rehire)
to make any election as to the investment of his or her future contributions,
then he or she shall be deemed to have elected to invest his or her future
contributions (that is, his or her contributions after he or she has so become a
Covered Employee) in one of the Investment Funds that is chosen by the Committee
to act as a “default” Investment Fund for purposes of the Plan, until either the
Participant affirmatively changes such election under Subsection 7B.1.1 above or
the Participant is no longer a Covered Employee.
3.    Subsection 7B.1.7 of the Plan is amended in its entirety to read as
follows.

2



--------------------------------------------------------------------------------



7B.1.7    Whenever a Participant makes an election (or is deemed to make an
election) under the foregoing subsections of this Section 7B.1 as to the
investment of his or her future contributions or the then balance of his or her
Accounts, then, except as is noted in Subsection 7B.1.2 above, his or her future
contributions or the then balance of his or her Accounts, as the case may be,
shall continue to be invested in accordance with such election until the
Participant subsequently elects a change as to such investment under the
foregoing subsections of this Section 7B.1.
IN ORDER TO EFFECT THE FOREGOING PLAN REVISIONS, the sponsor of the Plan hereby
signs this Plan amendment.
MACY’S, INC.


By: William Tompkins


Title: SVP, HR and Total Rewards




Date: October 17, 2014





3

